Citation Nr: 1726671	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a back disability.

2.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a disability rating in excess of 40 percent for limitation of motion of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee.

7.  Entitlement to a disability rating for the left shoulder disability in excess of 30 percent prior to April 2009 and in excess of 30 percent prior to July 28, 2009 and in excess of 20 percent thereafter.

8.  Entitlement to a disability rating for the right hip disability in excess of 10 percent prior to February 27, 2013 an in excess of 20 percent thereafter.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from an February 1968 to September 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and in New Orleans, Louisiana made in October 2011 and in April 2012 respectively. 

FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran testified at a personal hearing before the Board on February 17, 2017 and expressed his desire to withdraw his claims for increased disability ratings for a back disability, radiculopathy of the bilateral lower extremities, a bilateral knee disability, a left shoulder disability, and a right hip disability.

2.  The Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment, and the Veteran meets the schedular criteria for TDIU during the period on appeal


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims for an increased disability rating for a back disability, radiculopathy of the bilateral lower extremities, a bilateral knee disability, a left shoulder disability, and a right hip disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed below, the Veteran is entitled to TDIU, and, therefore in regards to that issue, the Veteran's entire prayer of relief has been granted.  Therefore, any failure on VA's part to notify or assist the Veteran in developing this issue is deemed harmless error.  As discussed below, the Veteran has withdrawn the remaining issues on appeal.  Therefore, any failure on VA's part to notify or assist the Veteran in developing  those issues is likewise deemed harmless error.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims that the Veteran has requested be withdrawn (namely all issues on appeal, other than TDIU), and they are dismissed.

TDIU

At issue is whether the Veteran is entitled to TDIU.  The Veteran first filed for TDIU on June 29, 2010, and, in April 2012, the RO denied the Veteran's claim.  The Veteran appealed.  The Board notes that the Veteran has been granted a total disability rating from February 27, 2013, and, therefore, the Board shall not consider assigning TDIU from this date as the Veteran has been granted the maximum schedular disability rating from this date forward.

The Veteran meets the schedular rating criteria throughout the period on appeal, because the Veteran has been assigned a single disability rating that is at least 40 percent disabling and a combined disability rating at least 70 percent disabling during this period.  38 C.F.R. § 4.16.  The Veteran testified at a personal hearing in February 2017 that he has been unable to secure and maintain employment for 30 years.  See Transcript, p. 4.  

The weight of the evidence indicates that the Veteran's service-connected disabilities prevent the Veteran from securing and maintaining substantially gainful employment.  The Veteran's reports were also corroborated by his spouse's testimony.  Id. at p. 7.  The Veteran submitted a July 2012 opinion from a VA social worker indicating that the Veteran's service-connected disability ratings prevent the Veteran from securing and maintaining gainful employment.  Additionally, a March 2011 VA memorandum indicates that the Veteran's functional limitations and lack of transferable skills indicate that employment is not feasible.  Finally, the Veteran has been granted Social Security Administration (SSA) benefits since the 1980s, and, although not dispositive, it is relevant evidence that the Veteran cannot secure and maintain gainful employment.

Here, the weight of the probative evidence of record indicates that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment during the period on appeal.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, TDIU from June 29, 2010 to February 26, 2013 is granted.


ORDER

TDIU from June 29, 2010 to February 26, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


